Citation Nr: 0640155	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1954 to 
July 1973.  He died in August 2003.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDINGS OF FACT

1.  The veteran died in August 2003, and the certificate of 
death lists the cause of his death as metastatic renal 
carcinoma, which the record shows was not present in service 
or for many years thereafter, and has not been linked by 
competent evidence to service.  

2.  At the time of his death, the veteran was service 
connected for residuals of a tibia fracture, for dermatitis, 
and for tonsillitis.

3.  The evidence fails to show that a service connected 
disability caused or substantially and materially contributed 
to the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The appellant testified that the veteran died of cancer which 
she believes is the result of Agent Orange exposure in 
Vietnam.  The veteran's Certificate of Death reflects that 
the cause of his death was metastatic renal carcinoma.  The 
final hospital summary is somewhat more precise, and notes 
that the cause of death was "[p]ulmonary failure due to 
pulmonary metastasis from renal cell carcinoma."  At the 
time of his death, the veteran was service connected for 
three noncompensable disabilities (residuals of a fracture of 
the right tibia, tonsillitis, and dermatitis).

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The diseases which are covered by this presumption are: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

While the veteran was a decorated Marine who served in combat 
in the Republic of Vietnam, and therefore is presumed to have 
been exposed to Agent Orange, at the time of his death he did 
not have a disability which is presumptively linked to Agent 
Orange exposure.  Specifically, the primary cancer which 
caused the veteran's death, renal cell carcinoma, is not one 
of the cancers for which presumptive service connection will 
be granted due to herbicide exposure.  

While it was noted in the report of the veteran's death that 
he died from pulmonary metastasis from renal cell carcinoma, 
the veteran did not have lung cancer and the statutory 
presumption therefore does not apply.  It was also 
specifically noted that the veteran did not have prostate 
cancer, although his prostate was enlarged.  

There is also no evidence that the veteran's renal cell 
carcinoma was the result of his time in service or of a 
service-connected disability.  Service medical records are 
silent for any kidney problems, and there was no evidence of 
any renal problems for many years after service.  While the 
veteran complained about urinating blood in the year 
preceding his death, an IVP of the veteran's kidney in 
January 2003 showed an enlarged prostate and a moderate post 
void residual, but was otherwise normal.  There is also no 
medical opinion of record which suggests that the veteran's 
renal cell carcinoma is the result of his time in service.  

The appellant indicated that the veteran was treated for an 
enlarged liver in April 1973, and a treatment record shows 
that a provisional diagnosis of hepatomegally was rendered; 
however, the veteran's examination was normal and there has 
been no indication that this isolated condition had any 
relation to the veteran's development of renal cancer 30 
years later.  The appellant also indicated that the veteran 
had been having pains in his side dating back as far as 1987.  
However, while treatment records confirm that the veteran was 
treated in 1987 for a pain around the naval area, nothing was 
discovered upon a physical examination, and the veteran was 
told to return if his symptoms worsened. 

As such, the evidence fails to show that the veteran's death 
was the result of either his time in service or a service-
connected disability, and the criteria for service connection 
for the cause of the veteran's death have therefore not been 
met.  Accordingly, the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2003.  By this, and by the statement 
of the case, and the supplemental statement of the case, the 
appellant was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the appellant's claim was readjudicated 
following the provision of the November 2003 letter. 

Private and VA treatment records have been obtained, as have 
service medical records, service personnel records, and VA 
examination reports.  Additionally, the appellant testified 
at a hearing before the Board. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.




ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


